Citation Nr: 0424090	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for COPD.

In August 1987 the RO denied service connection for a lung 
condition due to radiation exposure.  In a statement dated in 
April 2002, the veteran wrote that he was claiming service 
connection for a lung condition due to exposure to atomic 
bombs.

In August 2002, the RO issued a rating decision in which it 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a lung 
condition due to radiation exposure.  The veteran submitted a 
timely notice of disagreement, and the RO issued a statement 
of the case in September 2002.  In October 2002, the veteran 
submitted a statement in which he wrote that he no longer 
wanted to claim service connection a lung condition due to 
radiation, but was instead claiming service connection for 
COPD, as directly incurred in service.

In March 2003 the RO issued a rating decision denying service 
connection for COPD.  The RO subsequently issued a statement 
of the case concerning the denial of service connection for 
COPD on the merits.

Where there is a prior denial, a subsequent claim based on a 
new theory of entitlement is not a new claim, and new and 
material evidence is necessary to reopen that claim.  Ashford 
v. Brown, 10 Vet App 120 (1997).  However, a claim based on a 
new diagnosis is a new claim, and will be decided without 
requiring new and material evidence.  Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996)

In this case, treatment records beginning in October 1995, 
show findings of COPD.  Since COPD is a new diagnosis not 
considered in the 1987 rating decision, the Board will treat 
the claim for service connection for COPD as a new claim, 
without requiring new and material evidence.



FINDINGS OF FACT

There is no competent evidence of a link between current COPD 
and a disease or injury in service, including claimed in-
service exposure to radiation.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided before the decision denying the claim on the 
merits.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the November 2002 letter the RO informed the veteran of 
what the evidence needed to show to substantiate the claim, 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  He was also advised 
to tell the RO if he had no more evidence to submit or 
treatment to report.  This should have put him on notice to 
submit relevant evidence in his possession.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all available treatment records, and has 
sought to obtain all treatment records reported by the 
veteran.  Although the veteran reported treatment from Dr. T. 
Duggan, the veteran has stated that the records of this 
treatment were destroyed.  The veteran also reported a VA 
hospitalization in 1947.  That hospital reported that no 
records were available.  The report of a June 1948 VA 
hospitalization is of record, and that record indicates that 
the veteran had hand no illnesses since service.  There are 
no other identified outstanding records that could be 
relevant to the veteran's claim for service connection.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran is competent to report a continuity 
of symptomatology since service.  Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran has submitted competent evidence of current COPD, 
however, as will be discussed below, there is no competent 
evidence that the COPD may be related to service.  While a 
veteran's report of a continuity of symptomatology can 
constitute the competent evidence that a claimed disease is 
related to service, the veteran has not reported a continuity 
of symptomatology, and as a lay person, he is not competent 
to link the current COPD to a disease or injury in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the VCAA does not require an examination.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The Court has interpreted the law and regulations as meaning 
that service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Analysis

Factual Background

The veteran's service entrance examination in May 1943 shows 
that his lungs and chest X-ray were normal.  No history of 
asthma was reported.  The veteran was found qualified for 
general military service.

The veteran was hospitalized from May to June 1943 for 
moderately severe measles.  The history reported in the 
clinical record included pneumonia in 1938.  He was 
hospitalized again from February to March 1944 for a back 
injury.  His history included 4 episodes of pneumonia.  

The veteran was again hospitalized in December 1943, after 
developing weakness, a productive cough, and headaches.  A 
chest examination revealed basilar wheezed compatible with 
acute bronchitis.  The veteran was hospitalized for 
approximately six days.  The discharge diagnosis was 
nasopharyngitis, catarrhal, acute, mild.

The veteran was afforded a discharge examination in February 
1946.  Examination of his lungs was normal and his chest X-
ray was negative.  

Post-service medical records report that the veteran had 
multiple bouts of pneumonia prior to service.  The earliest 
of these records is a VA hospital record dated in June 1948.  
At that time, the veteran was admitted to the hospital for 
pneumonia.  His history included a statement that he had 
pneumonia 4 times before service, and that it was his first 
time having pneumonia since service.  

VA outpatient treatment records show that in October 1995, 
the veteran reported episodes of chest pressure radiating to 
the arms.  The assessment was COPD.

In a May 1998 treatment record from R. R. Durham, D.O., the 
veteran reported having pneumonia 6 to 7 times as a young 
child.  

The veteran was hospitalized at the Allegheny Columbia 
Hospital in April 2001.  On the discharge summary it was 
commented that his COPD was probably due to his previous job.  
The diagnoses included COPD.

Private and VA medical records show ongoing treatment for 
COPD.

Legal Analysis

The veteran contends that he developed lung problems while he 
served in the Army.  He asserts that while in service, he was 
treated several times for bronchitis and pneumonia which he 
believes led to his COPD.  He has also claimed at times that 
he has COPD as the result of exposure to radiation from the 
Hiroshima atomic bomb blast.

The record clearly documents current COPD.  Thus, the veteran 
has satisfied the requirement that there be competent 
evidence of a current disability.

The December 1943 findings of possible acute bronchitis, 
provide evidence of an in-service disease.  However, the 
December 1943 hospital record, and the discharge examination 
show that this condition resolved after several days of 
treatment.  

The absent element in the veteran's claim is competent 
evidence that the current COPD is related to an in-service 
disease or injury.  There is no evidence of COPD until the 
mid-1990s, long after service.  The only medical opinion as 
to the etiology of the COPD, is that it was likely related to 
the veteran's employment.

The veteran has argued that COPD is related to radiation 
exposure or to respiratory disability in service.  As 
previously noted, he is not competent to express an opinion 
as to medical causation, and there is no competent evidence 
supporting his theories.

Service connection on the basis of in-service exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) (2003); (2) by demonstrating direct service 
connection under 38 C.F.R. § 3.303(d) (2003), a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service," Combee v. Brown, 35 F.3d 
1039, 1043 (Fed. Cir. 1994), or (3) by demonstrating direct 
service connection under § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 
(2003), if the condition at issue is one of the "radiogenic 
diseases" listed by the Secretary in § 3.311(b); see Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  This third route is, 
then, actually just another way of showing direct service 
connection but with certain added assistance by the Secretary 
in developing the facts pertinent to the claim. See 38 C.F.R. 
§ 3.311(f) (requiring that service-connection determination 
after § 3.311 claim development be made under "generally 
applicable" VA adjudication provisions set forth in part 3 of 
title 38, Code of Federal Regulations).  Hilkert v. West, 11 
Vet. App. 284 (1998).

COPD is not among the disease subject to presumptive service 
connection based on in-service radiation exposure.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  COPD is also not 
one of the "radiogenic diseases" listed in 38 C.F.R. 
§ 3.311.  As just noted, there is also no competent evidence 
relating the veteran's COPD to radiation exposure.

In the absence of competent evidence of a link between 
current COPD and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for COPD and the claim must be denied.  
Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


ORDER

Service connection for COPD is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



